
	
		I
		112th CONGRESS
		1st Session
		H. R. 750
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Walberg
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To preempt regulation of, action relating to, or
		  consideration of greenhouse gases under Federal and common law on enactment of
		  a Federal policy to mitigate climate change.
	
	
		1.Short titleThis Act may be cited as the
			 Defending America’s Affordable Energy
			 and Jobs Act.
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)the climate of the
			 Earth is dynamic, and changes in climate are caused by a complex combination of
			 factors;
				(2)greenhouse gases
			 are globally dispersed, and any attempt by a country to reduce the greenhouse
			 gas emissions of the country must be undertaken in coordination with the
			 international community, including the developing world, in order to have any
			 significant impact;
				(3)regulating the
			 emission of greenhouse gases under Federal regulatory mechanisms in existence
			 as of the date of enactment of this Act is divorced from any intent expressed
			 by the Congress during the enactment of the authorizing statutes governing
			 those mechanisms;
				(4)any action to
			 control emissions of greenhouse gases in the United States would result in
			 substantial impacts to major sectors of the economy of the United States and
			 interstate commerce and should therefore be explicitly authorized and
			 prescribed by Congress;
				(5)the consequences
			 of poorly designed Federal or State regulation of greenhouse gases—
					(A)are
			 well-documented; and
					(B)consist of lower
			 economic growth, reductions in new and existing employment, and reduced
			 economic competitiveness; and
					(6)substantial policy
			 options, short of regulatory authority, exist to spur technology innovation to
			 promote energy security and produce cleaner energy sources.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to ensure that the
			 consequences of ill-suited regulations are not imposed on the economy of the
			 United States; and
				(2)to allow
			 sufficient time for Congress to develop and authorize an appropriate mechanism
			 to address the energy needs of the United States and the potential global
			 challenges posed by a changing climate.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Greenhouse
			 gasThe term greenhouse gas means any of the
			 following:
				(A)Carbon
			 dioxide.
				(B)Methane.
				(C)Nitrous
			 oxide.
				(D)Sulfur
			 hexafluoride.
				(E)Any
			 hydrofluorocarbon.
				(F)Any
			 perfluorocarbon.
				(G)Nitrogen
			 trifluoride.
				(H)Any other
			 substance subject to regulation, action, or consideration due to the
			 contribution of the substance to climate change.
				(3)Stationary
			 sourceThe term stationary source has the meaning
			 given the term in section 302 of the Clean Air Act (42 U.S.C. 7602).
			4.Regulation of
			 greenhouse gases
			(a)Regulation,
			 action, and consideration for effects other than climate change
				(1)In
			 generalExcept as provided in paragraph (2), the President or the
			 head of a Federal department or agency may not promulgate regulations providing
			 for the control of emissions of a greenhouse gas, enforce or implement any law
			 (including a regulation) enacted or promulgated as of the date of enactment of
			 this Act that provides for the control of emissions of a greenhouse gas, take
			 action relating to or take into consideration the climate effects of emissions
			 of a greenhouse gas, consider climate effects in implementing or enforcing any
			 law (including a regulation), or condition or deny any approval based on
			 climate effects unless the law, regulation, action, or consideration is—
					(A)determined by the
			 President or head of a Federal department or agency, as applicable, after
			 notice and opportunity for comment, to be necessary to protect the public
			 health from imminent and substantial harm caused by direct human exposure to
			 the relevant greenhouse gas in a concentration that is substantially greater
			 than current and projected future average concentrations of that greenhouse gas
			 in the global atmosphere; and
					(B)based solely on
			 effects other than effects relating to atmospheric concentrations of greenhouse
			 gases, including climate change.
					(2)ExceptionThe
			 limitation under paragraph (1) does not prohibit—
					(A)regulation of,
			 action with respect to, or consideration of a greenhouse gas under title VI of
			 the Clean Air Act (42 U.S.C. 7671 et seq.) other than for the potential or
			 actual effect of the greenhouse gas on climate change; or
					(B)voluntary
			 incentive programs to promote the development or deployment of technologies
			 that reduce greenhouse gas emissions.
					(3)Exclusive
			 authority; CAFE regulations; challenges to rules
					(A)Exclusive
			 authorityThe authority of the Secretary of Transportation under
			 chapter 329 of title 49, United States Code—
						(i)does
			 not include any authority with respect to greenhouse gases; and
						(ii)is
			 unaffected by this section.
						(B)CAFE
			 regulationsNotwithstanding any provision to the contrary in this
			 Act, the requirements set forth in the final rule entitled Light-Duty
			 Vehicle Greenhouse Gas Emission Standards and Corporate Average Fuel Economy
			 Standards; Final Rule (75 Fed. Reg. 25324 (May 7, 2010)), shall remain
			 in effect without further modification or revision.
					(C)Challenges to
			 rulesNothing in this subsection affects—
						(i)any
			 challenge to the final rule described in subparagraph (B) that—
							(I)as of the date of
			 enactment of this Act, is pending in court; or
							(II)is filed after
			 that date of enactment; or
							(ii)any
			 pending or future challenge to any current or future rules promulgated under
			 the authority referred to in subparagraph (A).
						(4)Certain prior
			 agency actions
					(A)In
			 generalExcept as provided in paragraph (3), each rule
			 promulgated and action taken by the Administrator before the date of enactment
			 of this Act to regulate greenhouse gases for effects relating to atmospheric
			 concentrations of greenhouse gases (including climate change), including each
			 rule and action referred to in subparagraph (B), shall have no force or
			 effect.
					(B)Rules and
			 actionsThe rules and actions referred to in subparagraph (A)
			 include—
						(i)the
			 final rule entitled En­dan­ger­ment and Cause or Contribute Findings for
			 Greenhouse Gases under section 202(a) of the Clean Air Act (74 Fed.
			 Reg. 66496 (Dec. 15, 2009));
						(ii)(I)the memorandum from
			 Stephen Johnson, Administrator of the Environmental Protection Agency, to
			 Regional Administrators of the Environmental Protection Agency, with the
			 subject line stating EPA’s Interpretation of Regulations that Determine
			 Pollutants Covered by Federal Prevention of Significant Deterioration (PSD)
			 Permit Program and dated Dec. 18, 2008; and
							(II)the final action on reconsideration of
			 that memorandum entitled Reconsideration of the Interpretation of
			 Regulations That Determine Pollutants Covered by Clean Air Act Permitting
			 Programs (75 Fed. Reg. 17004 (April 2, 2010));
							(iii)the final rule
			 entitled Prevention of Significant Deterioration and Title V Greenhouse
			 Gas Tailoring Rule (75 Fed. Reg. 31514 (June 3, 2010));
						(iv)the
			 final rule entitled Action To Ensure Authority To Issue Permits Under
			 the Prevention of Significant Deterioration Program to Sources of Greenhouse
			 Gas Emissions: Finding of Substantial Inadequacy and SIP Call (75 Fed.
			 Reg. 77698 (December 13, 2010));
						(v)the
			 final rule entitled Action To Ensure Authority To Issue Permits Under
			 the Prevention of Significant Deterioration Program to Sources of Greenhouse
			 Gas Emissions: Federal Implementation Plan (75 Fed. Reg. 82246
			 (December 30, 2010));
						(vi)the
			 interim final rule entitled Determinations Concerning Need for Error
			 Correction, Partial Approval and Partial Disapproval, and Federal
			 Implementation Plan Regarding Texas Prevention of Significant Deterioration
			 Program (75 Fed. Reg. 82430 (December 30, 2010));
						(vii)the final rule
			 entitled Limitation of Approval of Prevention of Significant
			 Deterioration Provisions Concerning Greenhouse Gas Emitting-Sources in State
			 Implementation Plans; Final Rule (75 Fed. Reg. 82536 (December 30,
			 2010));
						(viii)the final rule
			 entitled Action To Ensure Authority To Implement Title V Permitting
			 Programs Under the Greenhouse Gas Tailoring Rule (75 Fed. Reg. 82254
			 (December 30, 2010));
						(ix)the
			 final rule entitled Action to Ensure Authority to Issue Permits Under
			 the Prevention of Significant Deterioration Program to Sources of Greenhouse
			 Gas Emissions: Finding of Failure to Submit State Implementation Plan Revisions
			 Required for Greenhouse Gases (75 Fed. Reg. 81874 (December 30,
			 2010));
						(x)the
			 final rule entitled Determinations Concerning Need for Error Correction,
			 Partial Approval and Partial Disapproval, and Federal Implementation Plan
			 Regarding Texas Prevention of Significant Deterioration Program (75
			 Fed. Reg. 82365 (December 30, 2010));
						(xi)any
			 final rule providing for a waiver under section 209 of the Clean Air Act (42
			 U.S.C. 7543) with respect to greenhouse gases or establishing any other
			 requirements with respect to greenhouse gases pursuant to section 177 of that
			 Act (42 U.S.C. 7507);
						(xii)the final rule
			 entitled Mandatory Reporting of Greenhouse Gases (74 Fed. Reg.
			 56260 (October 30, 2009)) and the definition of the term emissions
			 data in section 2.301 of title 40, Code of Federal Regulations (or a
			 successor regulation);
						(xiii)any final
			 action taken by the Administrator with respect to State implementation plans,
			 Federal implementation plans, and policy guidance regarding construction or
			 operating permits or permit requirements for stationary sources emitting
			 greenhouse gases that is issued or taken before, on, or after the date of
			 enactment of this Act; and
						(xiv)any guidance,
			 regulations, interpretive regulations, or policy regarding the emissions of
			 greenhouse gases or climate change impacts of greenhouse gases promulgated or
			 issued by the Administrator under any Federal law (including a
			 regulation).
						(5)Regulation under
			 other provisions
					(A)In
			 generalNeither the regulation referred to in paragraph (3)(B)
			 nor any other provision of law (including a regulation) or action relating to
			 greenhouse gases shall—
						(i)have
			 any impact on the regulation of stationary sources under title I of the Clean
			 Air Act (42 U.S.C. 7401 et seq.); or
						(ii)be
			 considered to be the regulation of pollutants under that Act (42 U.S.C. 7401 et
			 seq.) for any purpose (other than for the regulation of greenhouse gas
			 emissions for light-duty motor vehicles from model years 2012 through 2016, as
			 required by the rule described in paragraph (3)(B)), including for the purpose
			 of issuing permits or establishing regulatory standards.
						(B)Requests for
			 waiversSection 209(b) of the Clean Air Act (42 U.S.C. 7543(b))
			 is amended by adding at the end the following:
						
							(4)Requests for
				waiversNotwithstanding any other provision of this Act or any
				other law—
								(A)no request for a
				waiver of the application of this section by any State for standards to control
				emissions of any air pollutant that is a greenhouse gas (as defined in section
				3 of the Defending America’s Affordable
				Energy and Jobs Act) from new motor vehicles or new motor vehicle
				engines of model year 2017 or later may be granted by the Administrator;
				and
								(B)no grant of any
				waiver by the Administrator before the date of enactment of this paragraph
				shall be considered by the Administrator, the requesting State, or any court as
				waiving the application of subsection (a), or any other provision of this
				section, to standards adopted by the State for control of emissions of any air
				pollutant that is a greenhouse gas (as defined in section 3 of the
				Defending America’s Affordable Energy and
				Jobs Act) from new motor vehicles or new motor vehicle engines of
				model year 2017 or
				later.
								.
					(6)Impacts on State
			 laws
					(A)In
			 generalAny provision of a State implementation plan designating
			 greenhouse gases as pollutants that are subject to regulation or as regulated
			 pollutants, or otherwise authorizing or requiring limitations on the emission
			 of greenhouse gases under State law—
						(i)shall not be
			 federally enforceable;
						(ii)shall not be
			 deemed to be Federal law; and
						(iii)shall be deemed
			 to be stricken from the State implementation plan.
						(B)Authority of
			 States
						(i)In
			 generalSubject to clause (ii), nothing in this section affects
			 any State law (including a regulation) or the authority of any State to adopt a
			 law or promulgate a regulation.
						(ii)Authority of
			 AdministratorNotwithstanding clause (i), the Administrator shall
			 have no authority to approve or make federally enforceable any provision of a
			 State implementation plan requiring the control of greenhouse gas
			 emissions.
						(iii)Amendment of
			 existing lawsIf, as a result of the regulations referred to in
			 paragraph (4), a State adopted any law (including a regulation) designating
			 greenhouse gases as pollutants that are subject to regulation or as regulated
			 pollutants, or authorizing or requiring limitations on the emission of
			 greenhouse gases under State law, the State may amend the adopted law to remove
			 any restrictions on greenhouse gas emissions.
						(C)Federalization
			 of SIP requirementsThe Administrator shall have no authority to
			 approve or make federally enforceable any provision of a State implementation
			 plan requiring the control of greenhouse gas emissions.
					(7)Presidential
			 findings and conclusionsExcept as authorized by this subsection
			 or another Act of Congress, the President or the head of a Federal department
			 or agency may not examine or make findings or conclusions, such as those
			 contained in the final rule referred to in paragraph (4)(B)(i), for purposes of
			 promulgating or issuing policy, guidance, or regulations to address the impacts
			 of greenhouse gas emissions on climate change.
				(8)Judicial
			 review
					(A)In
			 generalIn addition to any other remedies available, any person
			 affected by a regulation, action, or consideration concerning the control of
			 emissions of a greenhouse gas that fails to meet the criteria described in
			 paragraph (1) may challenge the regulation, action, or consideration.
					(B)JurisdictionThe
			 United States Court of Appeals for the District of Columbia Circuit shall have
			 exclusive jurisdiction over any review of any Federal, State, or other
			 regulation, action, or consideration challenged under subparagraph (A).
					(b)Actions at
			 lawNo cause of action, whether based on common law or civil tort
			 (including nuisance) or any other legal or equitable theory, may be brought or
			 maintained, and no liability, money damages, or injunctive relief arising from
			 such an action may be imposed, for—
				(1)any potential or
			 actual contribution of a greenhouse gas to climate change; or
				(2)any direct or
			 indirect effect of potential or actual atmospheric concentrations of a
			 greenhouse gas.
				(c)AllowancesNo
			 State shall have authority—
				(1)to require any
			 entity to procure, hold, or surrender allowances for the emission of greenhouse
			 gases that takes place outside of the State; or
				(2)to
			 otherwise—
					(A)regulate or tax,
			 directly or indirectly, greenhouse gas emissions produced outside of the State;
			 or
					(B)to otherwise limit
			 the importation of products or electricity into the State based on greenhouse
			 gas emissions occurring outside the State.
					
